Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment and Request for Continued Examination filed on 13 July 2022.  As directed by the Amendment, claims 1, 17, and 21 have been amended.  Claims 1-6, 8-10, 17-23, and 26-29 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The arguments presented on pages 8-16 of the Remarks filed on 13 July 2022 have been fully considered by the Examiner, but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 6, 8, 17, 21, 23, 27, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Chai, Xiaoyong, and Qiang Yang, "Multiple-goal recognition from low-level signals," Proceedings of the National Conference on Artificial Intelligence. Vol. 20. No. 1, AAAI Press; 2005 (hereinafter “Chai”) (previously cited) in view of Ramirez, M., and Geffner, H. 2010, “Probabilistic Plan Recognition Using Off-The-Shelf Classical Planners,” Proceedings of the 24th National Conference on Artificial Intelligence (AAAI) (2010), as cited by the Applicant in ¶ [0004] of the instant specification, hereinafter “Ramirez.” (previously cited) and further in view of Biplav Srivastava et al., “Domain Independent Approaches for Finding Diverse Plans,” IJCAI-07, 2007, hereinafter “Srivastava” (previously cited) and Tam Huynh et al, “Discovery of Activity Patterns using Topic Models, Ubicomp ’08, September 21-24, 2008, Seoul, Korea, hereinafter “Huynh” (newly cited in the rejections, but previously cited by the Examiner in the PTO-892 filed on 13 July 2022.)

Regarding claim 1, Chai discloses: […] transforms a goal recognition problem into an artificial intelligence planning problem, (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.” [The system uses a Bayesian network to convert sensor observations into action sequences, and then dynamically creates finite state machine models for each of multiple goals to see if those goals are being pursued based on the observed actions.]
wherein the goal recognition problem is associated with non-mutually exclusive possible goals of an agent, (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”)
a model of a domain, and a set of observations associated with the domain (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior [corresponds to claimed ‘actions’] in an environment [corresponds to claimed ‘domain’]”; Chai, pg. 4, Fig. 2 showing an office area in a wireless environment; Chai, pg. 7, Col. 1, “A Recognition Example”, “In the area shown in Figure 2, a professor started from his office and walked through hallways (HW1, HW3 and HW4) to get some printed material from the printer in Room2. Then, he turned back (HW4) and exited the office area through Entrance2 (through HW6 and HW7). The whole action trace is <Walk-in-HW1, Walk-in-HW3, Walk-in-HW4, Print, Walk-in-HW4, Walk-in-HW6, Walk-in-HW7> and this single trace contains two goals, G1=“Print-in-Room2” and G2=“Exit-through-Entrance2”. [Describing a series of observed actions by an agent in a domain which serve to further two different goals])
determines a future time horizon for identifying additional possible goals for the agent wherein the future time horizon is a number of future actions to be executed after a last observation of the set of observations is explained or discarded; (Chai, pg. 5, Col. 2, “Suspending State (sp)”, “The state in which a model stops responding to input actions while the model still remains in M [M is the set of all possible goal models under evaluation]. These input actions are said to be not accepted by the model and we use Nms(M) to denote the number of actions that are not accepted by the model M since its latest suspension. A model enters sp when input actions do not meet the model's expectations and the model leaves sp under certain conditions. As an example, a professor might stop working in office temporarily and go to have a cup of coffee for a while, and then resuming his work.”; [If actions are not “accepted” (explained by) the model, the model is placed in a suspended state, and the number of future actions that remain unexplained are tracked by Nms(M).];
(Chai, pg. 6, Col. 2, ¶ 2 “To recognize goal abandonment, we adopt a timeout threshold Nm (Line 13). Nm specifies the maximum number of actions that a goal model is allowed to skip in state Sp [a suspended state].  Nm can be given by domain knowledge. This threshold is used under the assumption that a user will not delay for more than a certain number of actions to achieve a goal. If Nms (Mkto) > Nm, the user is assumed to have abandoned Gk which starts at t0 and the model can be thus removed from M.” [If a goal is suspended, the system sets a threshold (corresponds to claimed “future time horizon”) of Nm future actions to be executed and examined.  If no actions are received within that horizon that further the suspended goal, the goal is considered to be not possible, is abandoned and the corresponding model is removed from the set M of active goals.]  If a future action within the threshold is accepted (explained) by the model, the model leaves the suspended state and continues to be evaluated as a still-possible goal)
[…] 
determines that the agent is pursuing multiple goals of the possible goals; (Chai, Fig. 1 showing multiple-goal scenarios including sequential, concurrent, and interleaving goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”); Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, “On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.”)
determines a set of plans for a respective goal of the possible goals, (Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, “On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not.”) [Each model corresponds to a claimed “plan” for a goal and enables the system to determine, based on the observed actions, whether the goal is being pursued.]
using an artificial intelligence planner on the artificial intelligence planning problem, (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal.” [The system uses a Bayesian network to convert sensor observations in action sequences, and then dynamically creates finite state machine models for each of multiple goals to see if those goals are being pursued based on the observed actions. Each model corresponds to a claimed “plan” for its respective goal]
wherein a plan of the set of plans is determined to be for a possible goal of the possible goals, (Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score than its corresponding default model, we can infer that this goal is currently being pursued.”) [When a set of user observations (corresponds to claimed “plan”) generates a high enough likelihood score for a particular goal model, the system determines that the user is pursuing that goal.]

 […] based on the set of plans for the respective goal of the possible goals, determines a probability for the respective goal of the possible goals, (Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model, we can infer that this goal is currently being pursued.”)
[…]
and based on the probability for the respective goal of the possible goals and the possible goals, selects the multiple goals pursued by the agent. (Chai, pg. 5, Col. 1, [The likelihood score of the model for each possible goal is compared to the likelihood score of the default model (which corresponds to random agent actions, an unknown goal, or an uninteresting goal as described above).  If the likelihood score for a possible goal is higher than the likelihood score for the default goal, then it is determined that the agent is pursuing that goal.])

Chai does not disclose A system, comprising: a memory; and a processor, operably coupled to the memory, wherein the processor:
-or- 
determines, for the plan, a cost associated with the plan; 
-or-
wherein the probability for the possible goal is based on the cost associated with the plan;
Ramirez teaches A system, comprising: a memory; and a processor, operably coupled to the memory, wherein the processor: (Ramirez, pg. 1124, col. 2, ¶ 1, “The experiments were conducted on a dual-processor Xeon ’Woodcrest’ running at 2.33 GHz and 8 Gb of RAM.”)
-and- 
determines, for the plan, a cost associated with the plan, (Ramirez, pg. 1122 “Planning Background,” ¶ 2 “A solution or plan for P is an applicable action sequence that maps the initial state into a goal state, and the plan is optimal if it has minimum cost. For this, each action is assumed to have a non-negative cost c(a) so that the cost
of an action sequence π = a1,…,an is c(π) = Σ c(ai). Unless stated otherwise, action costs are assumed to be 1, so the optimal plans, by default, are the shortest ones.”) [The cost of a plan is the sum of the individual costs for each observed action in the plan.]

-and-

wherein the probability for the possible goal is based on the cost associated with the plan; (Ramirez, Abstract “We show that this problem can be solved efficiently using classical planners provided that the probability of a partially observed execution given a goal is defined in terms of the cost difference of achieving the goal under two conditions: complying with the observations, and not complying with them. This cost, and hence the posterior goal probabilities, are computed by means of two calls to a classical planner that no longer has to be modified in any way.”; 
Ramirez, Introduction, ¶ 5 “The goal of this work is to introduce a more general formulation that retains the benefits of the generative approach to plan recognition while producing posterior probabilities P(G|O) rather than boolean judgements. For this, a prior distribution P(G) over the goals is assumed to be given, and the likelihoods P(O|G) of the observation
O given the goals G are defined in terms of cost differences computed by a classical planner.”;
Ramirez, pg. 1122, Col. 1, first full paragraph “The probabilities P(G|Ot) shown in the figure for the various goals G and times t result from assuming uniform priors P(G) and likelihoods (P(O|G) that are a function of a cost difference: the cost of achieving G while complying with O , and the cost of achieving G while not complying with O. […] since this cost difference is larger than the cost difference for C, which is 2(√2 -1), the posterior probability of C will be higher than the posterior of A, as shown in the figure.” [The posterior probability of a plan is adjusted based on its cost]
Ramirez, pg. 1123, last five lines, “The equations above, along with the priors, yield the posterior distribution P(G|O) over the goals. In this distribution, when the priors are equal, it is simple to verify that the most likely goals will be precisely the ones that minimize the expression cost(G,O) - cost(G,O[bar])”)

Ramirez is analogous art, as it is in the field of goal recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the processor and memory of Ramirez to implement the method of Chai, as the processor and memory of Ramirez are operable to implement the goal recognition algorithm of Chai given on Chai, pg. 2 “Complete Multi-Goal Recognition Algorithm” and the device driver and API (Application Program Interface) recited at Chai, pg. 7, Col. 1, ¶ 1 “We collected 850 single-goal traces using the device driver and API we have developed.” 
 It would have further been obvious to utilize the cost calculation and probability adjustment of Ramirez with the goal planning of Chai as, all else being equal, the optimum solution to the planning problem will also be the solution with the lowest cost, as cited by Ramirez at pg. 1122 “Planning Background,” ¶ 2 “A solution or plan for P is an applicable action sequence that maps the initial state into a goal state, and the plan is optimal if it has minimum cost.”

Chai further does not disclose identifies possible goals for the agent, not included in a partial set of goals, wherein identified possible goals are determined using the set of observations, the future time horizon and clusters of plans

Huynh teaches identifies possible goals for the agent, not included in a partial set of goals, (Huynh, Abstract, “In this work we propose a novel method to recognize daily routines as a probabilistic combination of activity patterns. The use of topic models enables the automatic discovery of such patterns in a user’s daily routine. We report experimental results that show the ability of the approach to model and recognize daily routines without user annotation”;
Huynh, Fig. 1 “Note that the vertical high-level annotations (commuting, working, etc.) were not given to the algorithm.” (corresponds to claimed “identifies possible goals for the agent, not included in a partial set of goals”);
Huynh, pg. 10, Col. 2, ¶ 2 “The second method is completely unsupervised and uses clustering to generate a vocabulary of labels, which are then used for pattern extraction.”;
Huynh, pg. 16, Col. 1, ¶ 1 “Topic 6 is a good example of a newly ’discovered’ routine – it does not appear in the annotations of the user’s daily routines, yet it represents a valid activity pattern that can be modeled and identified.”)

wherein identified possible goals are determined using the set of observations, the future time horizon and clusters of plans (Huynh, pg. 17 “Clustering of Activity Data”, “To generate discrete labels from continuous sensor data (corresponds to claimed “set of observations”) in an unsupervised fashion we simply use data clustering. This allows to assign to each sample the index of the closest cluster centroid. While this is essentially the basis of our approach, we again found that using soft instead of hard assignments did improve our results. In order to create a vocabulary of size N, we first cluster our feature vectors using K-means clustering with K = N. For each feature i we store the distances d1…N to the centroids of each cluster.”; (corresponds to claimed “clusters of plans”)
Huynh, pg. 18, Col. 1, “Results” “Fig. 7 shows an example of the result of LDA inference using a vocabulary of 10 cluster labels, together with the daily routine ground truth for this day. The documents were created from sliding windows of 30 min (corresponds to claimed “future time horizon”), shifted by 2.5 min at a time. LDA estimation was performed on six of the seven days, and inference on the remaining day. Again one can observe that the topic activations reflect the annotated daily routine structure of the subject’s day, even though this time no annotations (neither for activities nor for daily routines) were given at all.” [The method of Huynh analyzes and clusters a set of observations over a time window, which is compatible with and adaptable to the “timeout threshold” of Chai discussed above, to identify routines (goals) of a user, even though those routines have not been provided to the system or annotated by the user.]

	Huynh is analogous art, as it is in the field of goal recognition using sensed activity data.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the clustering and identification of goals not provided to the system, the benefit being that “it does not require any labeled training data and yet is able to discover structures that are of relevance to the subject,” as cited by Huynh on pg. 18 “Discussion”.

While Chai discloses the artificial intelligence planning problem (see discussion above regarding the claim limitation determines a set of plans for a respective goal of the possible goals, using an artificial intelligence planner on the artificial intelligence planning problem) 
-and-
obtain the possible goal of the possible goals (see discussion above regarding the claim limitation wherein a plan of the set of plans is determined to be for a possible goal of the possible goals), the above combination of references does not teach or disclose optimizes a first solution to the artificial intelligence planning problem and a second solution to a diverse planning problem to obtain the possible goal of the possible goals.

Srivastava teaches optimizes a first solution to the artificial intelligence planning problem and a second solution to a diverse planning problem to obtain the possible goal of the possible goals. (Srivastava, § 2 “Distance Measures,” first paragraph and indented expression, “The problem of finding k diverse/similar plans [corresponds to claimed “diverse planning problem”] for a problem PP, whose set of all plans is represented by Plan(PP), is then stated below.

    PNG
    media_image1.png
    99
    632
    media_image1.png
    Greyscale

[The “dDISTANTkSET” problem is to find a set S of plans, the set S being a subset of all possible plans Plan(PP), such that the number of plans is k and the minimum distance δ between plans in the set is greater than or equal to distance d.  (corresponds to claimed “define a minimum distance between two plans in the set of plans”)]; 
(Ibid., [the “dDISTANTkSET” function optimizes the automated planner results (corresponds to claimed “first solution”) by reducing the set of all possible plans to a subset of k diverse plans with at least a minimum distance d between them];
Srivastava, pg. 2019, Col. 1, first and second paragraph “For each problem, we test with different d values ranging from 0.01 (1%) to 0.95 (95%) and k increases from 2 to n,  where n is the maximum value for which GP-CSP can still find solutions within plan horizon.”; “For each combination of d, k, and a given distance measure, we record the solving time and output the average/min/max pairwise distances of the solution sets.” [The diverse planning of Srivastava (corresponds to claimed “second solution to a diverse planning problem”) may be optimized by adjusting parameters such as the number of plans k returned and the minimum distance d between plans.]

	Srivastava is analogous art, as it is in the field of automated planning.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the automated planning results of Chai with the diverse planning of Srivastava, the benefit being that diverse planning returns a limited set of plans with at least a minimum amount of diversity between plans, as opposed to a potentially infinite set of possible plans, as recited by Srivastava at § 1 “Introduction”, first paragraph, “In many planning situations, a planner is required to return not one but a set of diverse plans satisfying the same goals which will be used by the external systems collectively. As an example, in adaptive web services composition, the web service engine wants to have a set of diverse plans/compositions such that if there is a failure while executing one composition, an alternative may be used which is less likely to be failing simultaneously,” and § 1 “Introduction”, paragraph three “Such a filtering approach is not very promising, particularly given the fact that the set of plans for a given problem can in principle be infinite.” and footnote 1 “To see this, note that there may be infinitely many non-minimal variations of a single plan.”

Claim 21 recites similar limitations as claim 1, and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Chai discloses wherein the processor also obtains the set of observations from one or more sensors.  (Chai, pg. 4, Col. 1, ¶ 2 “In this paper, we propose a novel algorithm to handle this situation, by inferring a user's multiple high-level goals from low-level sensory data.”; Chai, pg. 5, Fig. 3 [showing sensor data used to determine locations and actions and to generate an action sequence.])

Regarding claim 6, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Chai discloses wherein the processor also: obtains the set of observations from one or more data sources; (Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, ¶ 1, “The architecture, similar to that used in (Yin, Chai, & Yang 2004), is shown in Figure 3. It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements.) [Signal strengths in a wireless environment are taken as observations] determines that one or more observations are action conditions; (Ibid., [the Bayesian network estimates a user’s actions from observed traces of signal-strength measurements]) 
Further, Ramirez teaches and translates the one or more observations that are action conditions into fluents. (Ramirez, pg. 1123, Col. 1 “Handling the Observations”, ¶ 2 “a fluent pa is made true by an action sequence π if and only if π satisfies the sequence O up to element a”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the fluents of Ramirez into the goal recognition of Chai, the benefit being that the use of fluents allows the system to describe conditions in the environment that are true at a given time, as cited by Ramirez at pg. 1122, Col.1, last full paragraph “A problem P defines a state model whose states s, represented by subsets of F, encode truth valuations; namely, the fluents that are true in s.”

Claim 23 recites similar limitations as claim 6, and is rejected under the same rationale as applied to claim 6 above. 

Regarding claim 8, the combination of references as applied to claim 1 above discloses [t]he system of claim 1.  Further, Chai discloses wherein the processor also: modifies the ser of observations to add a number of future observations wherein the number of future observations is equal to the time horizon. (Chai, pg. 6, Col. 2, ¶ 2 “To recognize goal abandonment, we adopt a timeout threshold Nm (Line 13). Nm specifies the maximum number of actions that a goal model is allowed to skip in state Sp [a suspended state].  Nm can be given by domain knowledge. This threshold is used under the assumption that a user will not delay for more than a certain number of actions to achieve a goal. If Nms (Mkto) > Nm, the user is assumed to have abandoned Gk which starts at t0 and the model can be thus removed from M.” If a goal model is place in a suspended state because it does not explain an observed action, the system will add up to Nm future observed actions (corresponds to claimed “future time horizon”) in order to determine whether the goal is still possible or whether the goal model should be discarded.]

Regarding claim 17, Chai discloses [a] computer program product for recognizing goals, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processer to: obtain a model of a domain; (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior [corresponds to claimed ‘actions’] in an environment [corresponds to claimed ‘domain’]”; Chai, pg. 4, Fig. 2 showing an office area in a wireless environment; Chai, pg. 7, Col. 1, “A Recognition Example”, “In the area shown in Figure 2, a professor started from his office and walked through hallways (HW1, HW3 and HW4) to get some printed material from the printer in Room2. Then, he turned back (HW4) and exited the office area through Entrance2 (through HW6 and HW7). The whole action trace is <Walk-in-HW1, Walk-in-HW3, Walk-in-HW4, Print, Walk-in-HW4, Walk-in-HW6, Walk-in-HW7> and this single trace contains two goals, G1=“Print-in-Room2” and G2=“Exit-through-Entrance2”. [Describing a series of observed actions by an agent in a domain which serve to further two different goals])
obtain possible goals of an agent operating in the domain, (Ibid.,”Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior”
 wherein the possible goals comprise a set of multiple non-mutually exclusive goals; (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving non-mutually exclusive multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”)
obtain a future time horizon for determining a set of plans, wherein the future time horizon is a number of future actions to be executed after a last observation of the set of observations is explained or discarded; (Chai, pg. 5, Col. 2, “Suspending State (sp)”, “The state in which a model stops responding to input actions while the model still remains in M [M is the set of all possible goal models under evaluation]. These input actions are said to be not accepted by the model and we use Nms(M) to denote the number of actions that are not accepted by the model M since its latest suspension. A model enters sp when input actions do not meet the model's expectations and the model leaves sp under certain conditions. As an example, a professor might stop working in office temporarily and go to have a cup of coffee for a while, and then resuming his work.”; [If actions are not “accepted” (explained by) the model, the model is placed in a suspended state, and the number of future actions that remain unexplained are tracked by Nms(M).];
(Chai, pg. 6, Col. 2, ¶ 2 “To recognize goal abandonment, we adopt a timeout threshold Nm (Line 13). Nm specifies the maximum number of actions that a goal model is allowed to skip in state Sp [a suspended state].  Nm can be given by domain knowledge. This threshold is used under the assumption that a user will not delay for more than a certain number of actions to achieve a goal. If Nms (Mkto) > Nm, the user is assumed to have abandoned Gk which starts at t0 and the model can be thus removed from M.” [If a goal is suspended, the system sets a threshold (corresponds to claimed “future time horizon”) of Nm future actions to be executed and examined.  If no actions are received within that horizon that further the suspended goal, the goal is considered to be not possible, is abandoned and the corresponding model is removed from the set M of active goals.]  If a future action within the threshold is accepted (explained) by the model, the model leaves the suspended state and continues to be evaluated as a still-possible goal)[…]; 
transform a goal recognition problem into an artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.” [The system uses a Bayesian network to convert sensor observations in action sequences, and then dynamically creates finite state machine models for each of multiple goals to see if those goals are being pursued based on the observed actions.]
wherein the goal recognition problem is associated with the possible goals of an agent (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”)
the model of a domain, and the set of observations associated with the domain (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior [corresponds to claimed ‘actions’] in an environment [corresponds to claimed ‘domain’]”; Chai, pg. 4, Fig. 2 showing an office area in a wireless environment; Chai, pg. 7, Col. 1, “A Recognition Example”, “In the area shown in Figure 2, a professor started from his office and walked through hallways (HW1, HW3 and HW4) to get some printed material from the printer in Room2. Then, he turned back (HW4) and exited the office area through Entrance2 (through HW6 and HW7). The whole action trace is <Walk-in-HW1, Walk-in-HW3, Walk-in-HW4, Print, Walk-in-HW4, Walk-in-HW6, Walk-in-HW7> and this single trace contains two goals, G1=“Print-in-Room2” and G2=“Exit-through-Entrance2”. [Describing a series of observed actions by an agent in a domain which serve to further two different goals]
determine the set of plans for a respective goal of the possible goals, using an artificial intelligence planner on the artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, “On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goals. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not.”) [Each model corresponds to a claimed “plan” for a goal and enables the system to determine, based on the observed actions, whether the goal is being pursued.]
wherein a plan of the set of plans is determined to be for a possible goal of the possible goals, (Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score than its corresponding default model, we can infer that this goal is currently being pursued.”) [When a set of user observations (corresponds to claimed “plan”) generates a high enough likelihood score for a particular goal model, the system determines that the user is pursuing that goal.]
[…] based on the set of plans for the respective goal of the possible goals, determine a probability for the respective goal of the possible goals […], (Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model, we can infer that this goal is currently being pursued.”)
and based on the probability for the respective goal of the possible goals and the possible goals, select the multiple goals pursued by the agent. (Ibid., [The likelihood score of the model for each possible goal is compared to the likelihood score of the default model (which corresponds to random agent actions, an unknown goal, or an uninteresting goal as described above).  If the likelihood score for a possible goal is higher than the likelihood score for the default goal, then it is determined that the agent is pursuing that goal.])

Chai does not disclose determines, for the plan, a cost associated with the plan, 
-or-
wherein the probability for the possible goal is based on the cost associated with the plan
Ramirez teaches determines, for the plan, a cost associated with the plan, (Ramirez, pg. 1122 “Planning Background,” ¶ 2 “A solution or plan for P is an applicable action sequence that maps the initial state into a goal state, and the plan is optimal if it has minimum cost. For this, each action is assumed to have a non-negative cost c(a) so that the cost of an action sequence π = a1,…,an is c(π) = Σ c(ai). Unless stated otherwise, action costs are assumed to be 1, so the optimal plans, by default, are the shortest ones.”) [The cost of a plan is the sum of the individual costs for each observed action in the plan.]

-and-

wherein the probability for the possible goal is based on the cost associated with the plan (Ramirez, Abstract “We show that this problem can be solved efficiently using classical planners provided that the probability of a partially observed execution given a goal is defined in terms of the cost difference of achieving the goal under two conditions: complying with the observations, and not complying with them. This cost, and hence the posterior goal probabilities, are computed by means of two calls to a classical planner that no longer has to be modified in any way.”; 
Ramirez, Introduction, ¶ 5 “The goal of this work is to introduce a more general formulation that retains the benefits of the generative approach to plan recognition while producing posterior probabilities P(G|O) rather than boolean judgements. For this, a prior distribution P(G) over the goals is assumed to be given, and the likelihoods P(O|G) of the observation O given the goals G are defined in terms of cost differences computed by a classical planner.”;
Ramirez, pg. 1122, Col. 1, first full paragraph “The probabilities P(G|Ot) shown in the figure for the various goals G and times t result from assuming uniform priors P(G) and likelihoods (P(O|G) that are a function of a cost difference: the cost of achieving G while complying with O , and the cost of achieving G while not complying with O. […] since this cost difference is larger than the cost difference for C, which is 2(√2 -1), the posterior probability of C will be higher than the posterior of A, as shown in the figure.” [The posterior probability of a plan is adjusted based on its cost]
Ramirez, pg. 1123, last five lines, “The equations above, along with the priors, yield the posterior distribution P(G|O) over the goals. In this distribution, when the priors are equal, it is simple to verify that the most likely goals will be precisely the ones that minimize the expression cost(G,O) - cost(G,O[bar])”)

Ramirez is analogous art, as it is in the field of goal recognition.
It would have been obvious to utilize the cost calculation and probability adjustment of Ramirez with the goal planning of Chai as, all else being equal, the optimum solution to the planning problem will also be the solution with the lowest cost, as cited by Ramirez at pg. 1122 “Planning Background,” ¶ 2 “A solution or plan for P is an applicable action sequence that maps the initial state into a goal state, and the plan is optimal if it has minimum cost.”

Chai further does not disclose identify possible goals for the agent, not included in the set of multiple non-mutually exclusive goals, wherein identified possible goals are determined using the set of observations, the future time horizon and clusters of plans

Huynh teaches identifies possible goals for the agent, not included in the set of multiple non-mutually exclusive goals, (Huynh, Abstract, “In this work we propose a novel method to recognize daily routines as a probabilistic combination of activity patterns. The use of topic models enables the automatic discovery of such patterns in a user’s daily routine. We report experimental results that show the ability of the approach to model and recognize daily routines without user annotation”;
Huynh, Fig. 1 “Note that the vertical high-level annotations (commuting, working, etc.) were not given to the algorithm.” (corresponds to claimed “identifies possible goals for the agent, not included in the set of multiple non-mutually exclusive goals”);
Huynh, pg. 10, Col. 2, ¶ 2 “The second method is completely unsupervised and uses clustering to generate a vocabulary of labels, which are then used for pattern extraction.”;
Huynh, pg. 16, Col. 1, ¶ 1 “Topic 6 is a good example of a newly ’discovered’ routine – it does not appear in the annotations of the user’s daily routines, yet it represents a valid activity pattern that can be modeled and identified.”)

wherein identified possible goals are determined using the set of observations, the future time horizon and clusters of plans (Huynh, pg. 17 “Clustering of Activity Data”, “To generate discrete labels from continuous sensor data (corresponds to claimed “set of observations”) in an unsupervised fashion we simply use data clustering. This allows to assign to each sample the index of the closest cluster centroid. While this is essentially the basis of our approach, we again found that using soft instead of hard assignments did improve our results. In order to create a vocabulary of size N, we first cluster our feature vectors using K-means clustering with K = N. For each feature i we store the distances d1…N to the centroids of each cluster.”; (corresponds to claimed “clusters of plans”)
Huynh, pg. 18, Col. 1, “Results” “Fig. 7 shows an example of the result of LDA inference using a vocabulary of 10 cluster labels, together with the daily routine ground truth for this day. The documents were created from sliding windows of 30 min (corresponds to claimed “future time horizon”), shifted by 2.5 min at a time. LDA estimation was performed on six of the seven days, and inference on the remaining day. Again one can observe that the topic activations reflect the annotated daily routine structure of the subject’s day, even though this time no annotations (neither for activities nor for daily routines) were given at all.” [The method of Huynh analyzes and clusters a set of observations over a time window, which is compatible with and adaptable to the “timeout threshold” of Chai discussed above, to identify routines (goals) of a user, even though those routines have not been provided to the system or annotated by the user.]

	Huynh is analogous art, as it is in the field of goal recognition using sensed activity data.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the clustering and identification of goals not provided to the system, the benefit being that “it does not require any labeled training data and yet is able to discover structures that are of relevance to the subject,” as cited by Huynh on pg. 18 “Discussion”.

While Chai discloses the artificial intelligence planning problem (see discussion above regarding the claim limitation determine a set of plans for a respective goal of the possible goals, using an artificial intelligence planner on the artificial intelligence planning problem) 
-and-
obtain the possible goal of the possible goals (see discussion above regarding the claim limitation wherein a plan of the set of plans is determined to be for a possible goal of the possible goals), the above combination of references does not teach or disclose optimizes a first solution to the artificial intelligence planning problem and a second solution to a diverse planning problem to obtain the possible goal of the possible goals.

Srivastava teaches optimizes a first solution to the artificial intelligence planning problem and a second solution to a diverse planning problem to obtain the possible goal of the possible goals. (Srivastava, § 2 “Distance Measures,” first paragraph and indented expression, “The problem of finding k diverse/similar plans [corresponds to claimed “diverse planning problem”] for a problem PP, whose set of all plans is represented by Plan(PP), is then stated below.

    PNG
    media_image1.png
    99
    632
    media_image1.png
    Greyscale

[The “dDISTANTkSET” problem is to find a set S of plans, the set S being a subset of all possible plans Plan(PP), such that the number of plans is k and the minimum distance δ between plans in the set is greater than or equal to distance d.  (corresponds to claimed “define a minimum distance between two plans in the set of plans”)]; 
(Ibid., [the “dDISTANTkSET” function optimizes the automated planner results (corresponds to claimed “first solution”) by reducing the set of all possible plans to a subset of k diverse plans with at least a minimum distance d between them];
Srivastava, pg. 2019, Col. 1, first and second paragraph “For each problem, we test with different d values ranging from 0.01 (1%) to 0.95 (95%) and k increases from 2 to n,  where n is the maximum value for which GP-CSP can still find solutions within plan horizon.”; “For each combination of d, k, and a given distance measure, we record the solving time and output the average/min/max pairwise distances of the solution sets.” [The diverse planning of Srivastava (corresponds to claimed “second solution to a diverse planning problem”) may be optimized by adjusting parameters such as the number of plans k returned and the minimum distance d between plans.]

	Srivastava is analogous art, as it is in the field of automated planning.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the automated planning results of Chai with the diverse planning of Srivastava, the benefit being that diverse planning returns a limited set of plans with at least a minimum amount of diversity between plans, as opposed to a potentially infinite set of possible plans, as recited by Srivastava at § 1 “Introduction”, first paragraph, “In many planning situations, a planner is required to return not one but a set of diverse plans satisfying the same goals which will be used by the external systems collectively. As an example, in adaptive web services composition, the web service engine wants to have a set of diverse plans/compositions such that if there is a failure while executing one composition, an alternative may be used which is less likely to be failing simultaneously,” and § 1 “Introduction”, paragraph three “Such a filtering approach is not very promising, particularly given the fact that the set of plans for a given problem can in principle be infinite.” and footnote 1 “To see this, note that there may be infinitely many non-minimal variations of a single plan.”

Regarding claim 27, the combination of references as applied to claim 1 above teaches the system of claim 1.  Further, Ramirez teaches wherein an increase in the cost associated with the plan reduces the probability for the possible goal. (Ramirez, pg. 1123, Equations (1-5) and last paragraph, “The equations above, along with the priors, yield the posterior distribution P(G|O) over the goals. In this distribution, when the priors are equal, it is simple to verify that the most likely goals will be precisely the ones that minimize the expression cost(G|O) – cost (G|O [bar]).” [To minimize the expression, the term “cost(G|O” (the cost of a achieving a goal G given a plan consisting of a set of observations O) should be small.  Thus, an increase in the cost(G|O) will reduce the likelihood for the given goal.;
Ramirez, pg. 1122, first full paragraph, “The formulation developed in this paper does not prune the possible goals but ranks them according to a probability distribution P(G|O) where O is the observed action sequence. This distribution as a function of time is shown in Figure 2. As it can be seen, until step 3, the most likely goals are A, B, and C, after step 7, D and C, and after step 11, just E. The probabilities P(G|Ot) shown in the figure for the various goals and times result from assuming uniform priors P(G) and likelihoods P(O|G) that are a function of a cost difference: the cost of achieving G while complying with O, and the cost of achieving G while not complying with O. For example, right after step t = 6, the cost of achieving A while complying with O is 7 + 3√2, while the cost of achieving A while not complying with O is 1 + 5√2. From this cost difference, it will follow that O[bar] is more likely than O given A. At the same time, since this cost difference is larger than the cost difference for C, which is 2(√2-1) the posterior probability of C will be higher than the posterior of A, as shown in the figure. [In the example, the higher cost of achieving goal A while complying with the observations O reduces the likelihood of goal A and therefore, its posterior probability.])

Claim 29 recites similar limitations as claim 27 and is rejected under the same rationale as applied to claim 27 above.


Claims 2-3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chai, Ramirez, Srivastava, and Huynh and further in view of Bauer, Mathias. "From interaction data to plan libraries: A clustering approach." In IJCAI, vol. 99, pp. 962-967. 1999, hereinafter “Bauer.” (previously cited)

Regarding claim 2, the combination of references as applied to claim 1 above teach [t]he system of claim 1.
Although Chai discloses a domain (Chai, Fig. 2 depicting an office area in a wireless environment) and domain knowledge (Chai, pg. 6, Col. 2, last paragraph “Nm specifies the maximum number of actions that a goal model is allowed to skip in state sp. Nm can be given by domain knowledge.”), the combination of Chai and Ramirez does not explicitly disclose wherein the processor also obtains the model of the domain from a domain expert.  
Bauer teaches wherein the processor also obtains the model of the domain from a domain expert (Bauer, § 3 "The Clustering Algorithm," a domain expert classifies the clusters of similar plans, providing the basis for plan recognition)
Bauer is analogous art, as it is in the field of goal and plan recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to describe the domain of Chai with the domain expert of Bauer, the benefit being that the expert characterization allows for the creation of plans from unlabeled interaction data, as recited by Bauer in § 3.

Regarding claim 3, the combination of references as applied to claim 1 above discloses [t]he system of claim 1.
The combination does not disclose wherein the processor also obtains the model of the domain from one or more data sources.  
Bauer teaches wherein the processor also obtains the model of the domain from one or more data sources.   (Bauer, § 3 "The Clustering Algorithm," a domain expert classifies the clusters of similar plans, providing the basis for plan recognition, and the method obtains an unlabeled collection of interaction data [the domain])

Regarding claim 18, the combination of references as applied to claim 17 above teaches [t]he computer program product of claim 17.  
Chai further teaches wherein the program instructions executable by the processor to further cause the processor to: modify the set of observations to add a number of future observations, wherein the number of future observations is equal to the time horizon (Chai, pg. 6, Col. 2, ¶ 2 “To recognize goal abandonment, we adopt a timeout threshold Nm (Line 13). Nm specifies the maximum number of actions that a goal model is allowed to skip in state Sp [a suspended state].  Nm can be given by domain knowledge. This threshold is used under the assumption that a user will not delay for more than a certain number of actions to achieve a goal. If Nms (Mkto) > Nm, the user is assumed to have abandoned Gk which starts at t0 and the model can be thus removed from M.” If a goal model is place in a suspended state because it does not explain an observed action, the system will add up to Nm future observed actions (corresponds to claimed “future time horizon”) in order to determine whether the goal is still possible or whether the goal model should be discarded.] […] wherein the determination of the set of plans using the artificial intelligence planner on the artificial intelligence planning problem comprises a determination of the set of plans within the future time horizon. (Ibid., [During the threshold Nm, the set of goal models M (corresponds to claimed “plans”) is updated depending on whether or not actions are detected which further a suspended goal])

Chai does not explicitly disclose obtain a threshold for clustering.
Bauer teaches obtain a threshold for clustering (Bauer, § 3 "The Clustering Algorithm," ¶ 1, when given an unlabeled collection of interaction data, it is necessary to identify groups of similar action sequences that can be forwarded to the join algorithm; the members of such a group are expected to achieve similar domain goals; a clustering method is presented which is based on a "frequent set analysis" of the actions occurring in the training data; Bauer, § 3, ¶  2, graphs have nodes representing actions, and the nodes are connected with edges that represent the minimum probability of co-occurrence of the two actions in an action sequence; only nodes which are connected by edges whose co-occurrence probability is greater than cf (clustering factor) [corresponds to claimed “threshold for clustering”] are included in a "clique" C; finally, a cluster S(C) is the set of all action sequences from the unlabeled collection of interaction data that contain the clique C)

Bauer is analogous art, as it is in the field of goal and plan recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the goal recognition of Chai and Ramirez with the clustering of Bauer, the benefit being that various similar plans can be clustered together and used to achieve similar goals, as cited by Bauer in § 1, ¶ 3.

Regarding claim 19, the combination of references as applied to claim 18 above teaches [t]he computer program product of claim 18.  
The above combination does not teach wherein the program instructions executable by the processor to further cause the processor to: generate clusters of plans of the set plans using the threshold for clustering; and determine a set of other possible goals based on the clusters of plans.
Bauer teaches wherein the program instructions executable by the processor to further cause the processor to: generate clusters of plans of the set plans using the threshold for clustering; (Bauer, § 3 "The Clustering Algorithm," ¶ 1, when given an unlabeled collection of interaction data, it is necessary to identify groups of similar action sequences that can be forwarded to the join algorithm; the members of such a group are expected to achieve similar domain goals; a clustering method is presented which is based on a "frequent set analysis" of the actions occurring in the training data; Bauer, § 3, ¶  2, graphs have nodes representing actions, and the nodes are connected with edges that represent the minimum probability of co-occurrence of the two actions in an action sequence; only nodes which are connected by edges whose co-occurrence probability is greater than cf (clustering factor) [corresponds to claimed “threshold for clustering”] are included in a "clique" C; finally, a cluster S(C) is the set of all action sequences from the unlabeled collection of interaction data that contain the clique C) and determine a set of other possible goals based on the clusters of plans. (Bauer, § 4, ¶ 3, an optimal cluster contains only elements belonging to the same class (i.e. action sequences that achieve the same domain goal); the degree of disorder within a cluster can be quantified by an entropy function that is measured over the possible goals to which an action sequence (the plan that represents the cluster) can belong)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the goal recognition of Chai and Ramirez with the clustering of Bauer, the benefit being that various similar plans can be clustered together and used to achieve similar goals, as cited by Bauer in § 1, ¶ 3.

Claims 5, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chai, Ramirez, Srivastava, and Huynh, and further in view of Sohrabi et al., "Hypothesis Exploration for Malware Detection using Planning," Proceedings of the Twenty-Seventh AAAI Conference on Artificial Intelligence, (AAAI-13), Bellevue, Washington, July 14-18, 2013, hereinafter “Sohrabi.” (previously cited)

Regarding claim 5, the combination of references as applied to claim 1 above discloses [t]he system of claim 1.
Chai further discloses wherein the processor also obtains the set of observations from one or more data sources. (Chai, pg. 4, Col. 1, ¶ 2 “In this paper, we propose a novel algorithm to handle this situation, by inferring a user's multiple high-level goals from low-level sensory data.”; Chai, pg. 5, Fig. 3 [showing sensor data used to determine locations and actions and provide an action sequence.])
The above combination does not teach determines that one or more observations are unreliable; and discards the one or more observations that are unreliable, wherein the observations are determined to be unreliable based on the determination that there are missing observations
-or-
wherein an unreliable observation of the one or more observations that are unreliable is associated with the plan, and wherein the cost determined for the plan comprises a penalty based on the unreliable observation.

Sohrabi teaches determines that one or more observations are unreliable; (Sohrabi, p. 884 last paragraph, due to the unreliability of observations, some hypotheses may ignore (i.e. leave as unexplained) observations that are deemed unreliable or inconsistent) and discards the one or more observations that are unreliable (Sohrabi, p. 885, col. 1, "Modeling" the authors introduce an action called "discard" to simulate the explanation of an unexplained observation.  The "discard" action adds transitions that account for leaving an observation unexplained) wherein the observations are determined to be unreliable based on the determination that there are missing observations. (Sohrabi, pg. 884, Col.2 lines 9-16, “observations are by nature unreliable because of multiple reasons.” “The set of observations will be incomplete […] Observations may be ambiguous […] Observations may be mutually inconsistent […] Not all observations will be explainable.”)

-and-
wherein an unreliable observation of the one or more observations that are unreliable is associated with the plan, and wherein the cost determined for the plan comprises a penalty based on the unreliable observation. (Sohrabi, pg. 885, Col. 2, first full paragraph, “Given a set of observations, there are many possible hypotheses, but some could be stated as more plausible than others. For example, since observations are not reliable, the hypothesis can explain a subset of observations α by including instances of the discard action. However, we can indicate that a hypothesis that includes the minimum number of discard actions is more plausible.”;
Sohrabi, pg. 886 “Computation,” ¶¶ 1-3 “Furthermore, the most plausible hypothesis is a plan with minimum cost. […] Assigning costs: We encode the plausibility notion as actions costs. In particular, we assign a high cost [corresponds to claimed “penalty”] to the discard action in order to encourage explaining more observations.” [A plan may include unreliable observations which are accounted for by the “discard” action.  However, use of the “discard” action incurs a high cost, which reduces the plausibility of the associated plan.]

Sohrabi is analogous art, as it is in the field of automated goal and plan recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the observations of Chai with the “discard” function and associated cost penalty of Sohrabi, the benefit being that accounting for unreliable observations allows for a ranking of hypotheses (plans) based on their “plausibility,” taking into account unreliable observations, as cited by Sohrabi, p. 884, last paragraph.

Claim 22 recites similar limitations as claim 5 and is rejected under the same rationale as applied to claim 5 above.

Regarding claim 28, the combination of references as applied to claim 5 above teaches [t]he system of claim 5.  Further, Sohrabi teaches wherein the penalty increases the cost associated with the plan. ((Sohrabi, pg. 885, Col. 2, first full paragraph, “Given a set of observations, there are many possible hypotheses, but some could be stated as more plausible than others. For example, since observations are not reliable, the hypothesis can explain a subset of observations α by including instances of the discard action. However, we can indicate that a hypothesis that includes the minimum number of discard actions is more plausible.”;
Sohrabi, pg. 886 “Computation,” ¶¶ 1-3 “Furthermore, the most plausible hypothesis is a plan with minimum cost. […] Assigning costs: We encode the plausibility notion as actions costs. In particular, we assign a high cost [corresponds to claimed “penalty”] to the discard action in order to encourage explaining more observations.” [A plan may include unreliable observations which are accounted for by the “discard” action.  However, use of the “discard” action in a plan incurs a high cost corresponding to the claimed “increases the cost associated with the plan”, which reduces the plausibility of the associated plan.])

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chai, Ramirez, Srivastava, and Huynh, and further in view of Dalziel et al. (US 5,579,444, hereinafter "Dalziel"). (previously cited)

Regarding claim 9, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.
Further, Chai discloses wherein the processor also determines that the two or more of the possible goals comprises sequentially dependent goals, wherein the sequentially dependent goals comprise shared, common actions between the sequentially dependent goals; (Chai, pg. 3, Fig. 1 “Type 2 Concurrent Goals” [showing Actions 1-5 that are actions for both Goal 1 and Goal 2, and Actions 6-7 that are for Goal 2 alone.  Goals 1 and 2 are “sequentially dependent,” as Goal 2 cannot be completed until Goal 1 is completed, and there are “shared, common actions” (Actions 1-5) between Goal 1 and Goal 2.]; Chai, pg. 4, Col. 1, ¶ 2 “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment.”

The above combination does not teach and employs a predicate representative of a done condition for one or more combinations of possible goals of the possible goals, to determine the set of plans using the artificial intelligence planner on the artificial intelligence planning problem.
Dalziel teaches and employs a predicate representative of a done condition for one or more combinations of possible goals of the possible goals, to determine the set of plans using the artificial intelligence planner on the artificial intelligence planning problem. (Dalziel, Fig. 25 and Col. 41, lines 30-35 and 56-60, sub-plans have preconditions [corresponds to claimed “done condition”] which must be met by completing earlier tasks which satisfy those preconditions)
Dalziel is analogous art, as it is in the field of automated goal recognition.
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the goals of Chai with the goals and predicates of Dalziel, the benefit being that by recognizing dependent goals and incorporating a mechanism for determining when prerequisites are completed, the system is able to handle goals that must be completed in sequence, as cited by Dalziel at col. 1, lines 8-60.

Regarding claim 10, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Chai discloses […] also determines that the possible goals comprise sequentially independent goals (Chai, pg. 3, Fig. 1 “Type 1 Sequential Goals” [showing sequential Goal 1 and Goal 2 that do not share any required actions and may be completed independently.])
and transforms the goal recognition problem into respective artificial intelligence planning problems for the possible goals, (Chai, pg. 4, Col. 1, ¶ 1 “In our approach, we establish a dynamic model set in which models are instantiated and terminated dynamically. Each model is a finite state machine and functions as a goal recognizer. Multiple-goal behavior is modelled as transitions among some pre-defined states of these models.” [Each finite state machine model corresponds to a “plan” that recognizes whether or not a particular goal is being pursued.])
The above combination does not teach and wherein the plan component employs respective distinct predicates representative of a done condition for the artificial intelligence planning problems to determine sets of plans using the artificial intelligence planner on the artificial intelligence planning problems.  
Dalziel teaches and wherein the plan component employs respective distinct predicates representative of a done condition for the artificial intelligence planning problems to determine sets of plans using the artificial intelligence planner on the artificial intelligence planning problems. (Dalziel, Fig. 25 and Col. 41, lines 30-50, sub-tasks that complete sub-goals have a preconditions list, an add-list and a delete-list; the add and delete lists are executed upon completion of the sub-goal in order to update the state of the world model)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chai,  Ramirez, Srivastava, and Huynh in view of Bauer and further in view of Yang, Qiang, "Activity Recognition: Linking Low-level Sensors to High-level Intelligence," Proceedings of the Twenty-First International Joint Conference on Artificial Intelligence (IJCAI-09), Pasadena, California, July 14-17, 2009, hereinafter “Yang.” (previously cited)  

Regarding claim 20, the combination of references as applied to claim 19 above teaches [t]he computer program product of claim 19.
The above combination does not teach wherein the program instructions executable by the processor to further cause the processor to communicate information related to one or more possible goals to a robotic device that initiates the robotic device to initiate performing one or more actions to assist the agent in achieving the one or more possible goals.  
Yang teaches wherein the program instructions executable by the processor to further cause the processor to communicate information related to one or more possible goals to a robotic device that initiates the robotic device to initiate performing one or more actions to assist the agent in achieving the one or more possible goals (Yang, § 6 "Closing the Loop," planning systems take action sequences and generate plans, which are then passed on to a robotic system for execution, or to human users for use as a guide)
Yang is analogous art, as it is in the field of automated goal recognition and planning.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plans of Chai and Ramirez with the robotic device and human guide of Yang, the benefit being that communicating plans and goals as either commands to a robotic device or as a guide to a human agent is the logical last step in “completing a full life cycle of knowledge” (going from observations to plans/goals to execution) as cited by Yang in the Abstract.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chai,  Ramirez, Srivastava, and Huynh in view of Pattison et al., "Domain independent goal recognition." In Stairs 2010: Proceedings of the Fifth Starting AI Researchers Symposium, vol. 222, p. 238. 2010 hereinafter “Pattison”. (previously cited)

Regarding claim 26, the combination of references as applied to claim 1 above teaches the system of claim 1.
The above combination does not disclose wherein the set of two or more possible goals fail to be provided as inputs to the system.
Pattison teaches wherein the set of two or more possible goals fail to be provided as inputs to the system (Pattison, Abstract, “we start with a domain description, just as is used for plan construction, and a sequence of action observations.  The task, then, is to identify which possible goal state is the ultimate destination of the trajectory being observed.”; § 1 “Introduction” ¶ 3, “The system uses a standard planning domain model, avoiding the construction of a goal/plan library.”; § 3 “Problem Definition” ¶ 1, “Of course, the goal recognition problem does not contain a goal specification – the problem is to find this specification.” Ibid., “Definition 2”, “Given a goal recognition problem base, G, with facts F, a goal hypothesis for G is a probability distribution over subsets of F reachable from the initial state using actions in G.  The goal hypothesis space for G, •, is the set of all such goal hypotheses for G.” [rather than being given a goal, or even an enumerated list of possible goals, the system of Pattison is only given the “goal hypothesis” space in which end states that are reachable from the starting point (i.e. goals) could exist]

Pattison is analogous art, as it is in the field of planning and goal recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the planning and goal recognition scheme of Chai and Ramirez with the goal hypothesis space of Pattison, the benefit being that the method of Pattison is not restricted to small, enumerated subsets of candidate goal sets, as recited by Pattison in § 3 “Problem Definition,” Col. 2, ¶ 2.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126